940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. JORDAN, Petitioner-Appellant,v.John W. HAWLEY, Warden, Marquette Branch Prison, Respondent-Appellee.
No. 90-1650.
United States Court of Appeals, Sixth Circuit.
July 26, 1991.

Before MERRITT, Chief Circuit Judge, KENNEDY and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
In this appeal, petitioner, Ronald L. Jordan, challenges the district court's denial of his petition for a writ of habeas corpus.


2
The primary issue raised by this appeal concerns Jordan's contention that he was denied the assistance of counsel in violation of the Sixth Amendment, since his decision to proceed to trial without counsel did not result from a knowing and intelligent waiver of counsel, due to the failure of the state trial judge to advise him of the dangers of proceeding pro se.    The district court concluded that Jordan failed to raise this claim in his first round of state court appeals, and that this procedural default served as the basis for the subsequent denial of postconviction relief by the state courts.


3
Accordingly, the district court did not reach the merits of Jordan's claim.  Our review of the record convinces us that the district court could as easily have disposed of this claim on the merits, since the record demonstrates that the trial judge did point out the advantages of counsel, and that Jordan knowingly and intelligently waived the assistance of counsel.  In fact, he knowingly, intelligently, and repeatedly refused the assistance of a lawyer.


4
The other issues raised by Jordan also lack merit.  The order of the district court is affirmed upon the reasoning set out in the Report and Recommendation of the Magistrate dated February 27, 1990, and for the reasons set out above.